IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


THE TOWNSHIP OF SALEM, A                :   No. 271 WAL 2016
MUNICIPAL CORPORATION,                  :
                                        :
                  Petitioner            :   Cross Petition for Allowance of Appeal
                                        :   from the Order of the Commonwealth
                                        :   Court
            v.                          :
                                        :
                                        :
MILLER PENN DEVELOPMENT, LLC, A         :
PENNSYLVANIA LIMITED LIABILITY          :
COMPANY,                                :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Cross Petition for Allowance

of Appeal is DENIED.